Citation Nr: 1809127	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  11-01 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent prior to May 9, 2017 for service-connected degenerative disk disease of the lumbar spine.

2.  Entitlement to a rating higher than 40 percent from May 9, 2017 for service-connected degenerative disk disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	John Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1995 to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veteran's Affairs (VA) Regional Office (RO) in Buffalo, New York.  In that decision, the RO granted service connection for degenerative disk disease, lumbar spine and assigned a 10 percent rating effective April 26, 2009.

In a January 2015 decision, the Board denied entitlement to an initial rating greater than 10 percent for service-connected degenerative disk disease of the lumbar spine.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2015, the Court issued an order granting the parties' Joint Motion for Partial Remand (Joint Motion) to vacate the Board's January 2015 decision on this claim and remanded the case to the Board for compliance with the Joint Motion.

The Board remanded the above-listed issue for further development in February 2016 and October 2017.  For the reasons indicated in the discussion below, the Board is satisfied that the remand directives from February 2016 and October 2017 have been substantially complied with and will proceed with appellate review.

The RO, in a May 2017 rating decision, increased the Veteran's degenerative disc disease of the lumbar spine to 40 percent disabling, effective May 9, 2017, creating a staged rating as indicated on the title page.  The grant of an increased rating during the course of an appeal does not affect the status of that appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in appellate status.  Id.

The Board's electronic Veterans Appeals Control and Locator System (VACOLS) indicates that several notices of disagreement (NOD) received in March 2015, April 2017, and December 2017, remain pending.  The RO has acknowledged receipt of the NODs and VACOLS indicates that further action is pending at the RO.  Thus, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where the NOD had not been recognized.  See also 38 C.F.R. § 19.9(c) (2017) (codifying Manlincon).  As VACOLS reflects that the NODs have been recognized and that additional action is pending, a remand for issuance of a statement of the case pursuant to Manlincon and 38 C.F.R. §19.9(c) is not warranted.


FINDINGS OF FACT

1. Prior to May 9, 2017, considering lay statements regarding flare-ups, symptoms of the Veteran's degenerative disk disease of the lumbar spine more nearly approximated flexion to 30 degrees or less, but did not more nearly approximate ankylosis or incapacitating episodes.

2. Effective May 9, 2017, the Veteran's degenerative disk disease of the lumbar spine manifested as pain, forward flexion to 18 degrees, acute flare-ups, muscle spasm, guarding, fatigue, lack of endurance, and incoordination, but symptoms did not more nearly approximate ankylosis or incapacitating episodes.


CONCLUSION OF LAW

1.  The criteria for an initial rating of 40 percent, but no higher, for degenerative disk disease of the lumbar spine have been met prior to May 9, 2017.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.27, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5242 (2017).

2.  The criteria for a rating higher than 40 percent for degenerative disk disease of the lumbar spine, from May 9, 2017, have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.27, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5242.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The RO has also obtained thorough medical examinations regarding these claims.  As will be discussed further below, the Joint Motion found that the May 2010 and March 2013 VA examinations were inadequate.  Subsequently, a new examination was afforded to the Veteran in May 2017.  The Veteran has not contested the adequacy of this examination.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

The regulations pertinent to this decision (38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.27, 4.40, 4.45, 4.59, 4.71(a)) were initially provided in the January 2011 Statement of the Case and most recently in the October 2017 Supplemental Statement of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

Lumbar Spine Disability

The Veteran's lumbar spine disability is rated as 10 percent disabling prior to May 9, 2017 and 40 percent thereafter under Diagnostic Code 5242 pertaining to degenerative arthritis of the spine.

In order to warrant an increased, 20 percent rating the Veteran would have to demonstrate symptoms more nearly approximating forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In order to warrant a 40 percent rating, symptoms of the Veteran's lumbar spine disability would have to more nearly approximate flexion to 30 degrees or less, or ankylosis or favorable ankylosis of the entire thoracolumbar spine.   In order to warrant a 50 percent rating, the Veteran's lumbar spine disability would have to manifest as symptoms more nearly approximating unfavorable ankylosis of the entire thoracolumbar spine.

Prior to May 9, 2017

VA treatment records indicate the Veteran sought treatment from a chiropractor to treat his lumbar spine pain.  An April 2009 treatment record noted the Veteran experienced limited range of motion and pain with extension, right lateral rotation, and left lateral flexion, but all other motions were full with reports of tightness.  Later in April 2009, the Veteran reported that he experienced low back pain that radiated down the right side of his thigh.  He also reported that his pain increased with prolonged sitting, and that he experienced a general aching pain with occasional sharp pain and his pain got progressively worse throughout the day.  Physical examination reflected that flexion produced pain at the end range of motion, right and left rotation produced a pulling on the ipsilateral side of rotation, extension was limited and painful, and all other motions were full with a report of tightness.  His lumbar paraspinals and right piriformis exhibited increased tone, but he was tender to palpation on the right paraspinal near his sacrum, his right piriformus, and his gluteus medius and gluteus maximus.  In May 2009, a VA chiropractor noted the Veteran's flexion was relatively full and produced pain in the right low back range, extension was limited and produced pain in the low back range, right lateral rotation was limited moderately and produced pain in the right lower lumbar area, left rotation was relatively full and pain free, and his left and right lateral flexion were slightly limited and produced pain in the ipsilateral side of flexion.  A treatment record from August 2009 noted the Veteran's range of motion was mildly restricted in all directions, he had pain at the right sacroiliac joint with right lateral flexion and right lateral rotation, he had pain at the left sacroiliac joint with left lateral flexion, and pain across the lumbosacral junction with flexion.

VA chiropractor records dated March 2010 noted the Veteran had full flexion with pain at the end range, full extension with localized pain to the lumbosacral joint, and localized pain to the right hip area with right lateral flexion.  He reported that he believed prolonged sitting increased his lower back pain and that although his low back pain had decreased, he still had radiating pain into the thigh and that his pain worsened throughout the day.  In June 2010, the Veteran reported increasing low back pain and it was noted he had restriction in the lumbar spine.

A May 2011 medical record noted the Veteran reported low back pain with computer work, poor posture, and sleeping on his right side as aggravating factors.  He also reported he felt stiff in the morning with pain increasing throughout the day; prolonged sitting and walking also aggravated his lumbar spine disability.  He denied any weakness or clumsiness.  Range of motion testing revealed mild to moderately decreased flexion with reports of pain in the low back, mildly decreased extension with report of pain in the low back, mildly decreased right lateral rotation with no reports of pain or tightness, mildly decreased left lateral rotation with pain in the left lumbosacral joint area, moderately decreased right lateral flexion with tightness in the left lumbosacral joint area, mildly decreased left lateral flexion with tightness reported at the thoracolumbar junction.

The Veteran reported experiencing continued low back pain in February 2015.  However, no range of motion testing was conducted.

The Veteran was afforded VA examinations to evaluate the severity of his lumbar spine disability in May 2010 and March 2013.  However, the parties to the Joint Motion found those examinations to be inadequate as the examination reports did not adequately address the Veteran's reported flare-ups or whether he experienced an additional loss of range of motion during a flare-up.  Thus, the range of motion testing from these examinations will not be relied on.  The May 2010 VA examiner did not find any evidence of ankylosis.

In September 2015, the Veteran submitted a statement reporting that he took two different medications to manage his back pain, and that his back was stiff in the morning and with pain worsening toward the evening.  He asserted that his range of motion was extremely limited due to the pain and he had difficulty bending, stooping, or reaching down, and that he had to alternate between sitting and standing throughout the day.

Given the Veteran's competent, credible statements that his flare-ups caused "extremely limited" range of motion due to back pain, along with the range of motion findings on examination, the symptoms of his degenerative disk disease of the lumbar spine more nearly approximated the flexion 30 degrees or less required for a 40 percent rating. Moreover, in Johnston v. Brown, 10 Vet. App. 80 (1997), the Court indicated that where, as here, the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, 38 C.F.R. §§ 4.40 and 4.45 are not for application.  See id. at 84-85 (although the Secretary suggested remand because of the Board's failure to consider functional loss due to pain, remand was not appropriate because higher schedular rating required ankylosis).

As the above evidence reflects a lack of ankylosis or incapacitating episodes, an initial rating higher than 40 percent is not warranted.  As the preponderance of the evidence is against assignment of any higher initial rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

Effective May 9, 2017

The Veteran was afforded a VA examination on May 9, 2017 to evaluate the severity of his lumbar spine disability.  He reported daily back pain and stiffness, and that he was experiencing an acute flare-up during the examination.  Range of motion testing reflected forward flexion to 18 degrees, extension to 12 degrees, right and left lateral flexion to 20 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 8 degrees.  There was objective evidence of pain in all ranges of motion that resulted in functional loss.  There was evidence of pain on passive range of motion and in non-weight-bearing.  Range of motion testing was not completed after three repetitions.  Pain, fatigue, lack of endurance, and incoordination caused functional loss after repetitive use over time and during flare-ups.  There was evidence of muscle spasm and guarding that did not result in abnormal gait or abnormal spinal contour.  There was no evidence of ankylosis.  The examiner noted the Veteran had intervertebral disc syndrome and he reported six days of being bedridden over the past 12 months, but provided no documentation that this bed rest was prescribed by a physician.

VA treatment records indicate the Veteran continued to complain of low back pain, but none of these records contain the results of range of motion testing.

In May 2017, the Veteran submitted a written statement describing how his lumbar spine degenerative disk disease impacted his life.  He reported he could no longer do yard work, household chores took longer, his ability to drive long distances was limited, his ability to take part in recreational activities or hobbies was extremely limited.  He reported that his pain was so severe in the evenings that he had to lie flat or propped at a 45 degree angle and that he went to bed early to get relief from the pain.  At work, he reported that his pain was distracting during interviews, he had to adjust in his chair constantly, he took three to four days off in the last six months, and his back pain limited his opportunities to participate in outreach events, which in turn limited available overtime pay.

As noted above, to warrant a higher 50 percent rating, the Veteran's lumbar spine disability would have to manifest as unfavorable ankylosis of the entire thoracolumbar spine.  There is no evidence the Veteran has ankylosis of the thoracolumbar spine.  Accordingly, an increased rating greater than 40 percent for degenerative disk disease of the spine is not warranted.

Regarding the possibility of a higher rating due to intervertebral disc syndrome rated under Diagnostic Code 5243, the May 2017 VA examiner noted the Veteran had six days of bed rest over the past 12 months.  It is not clear from the record whether this bed rest was due to intervertebral disc syndrome or was prescribed by a physician.  However, even if the Veteran had intervertebral disc syndrome manifesting as incapacitating episodes necessitating bed rest prescribed by a doctor, he would not be entitled to a compensable rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as he reported requiring bed rest for less than one week during the past 12 months.

In considering these rating criteria, the Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased evaluation for the Veteran's service-connected lumbar spine disability is not warranted on the basis of functional loss due to pain for the period effective May 9, 2017.  The May 2017 VA examination was conducted during an acute flare-up of his back pain.  His current disability rating was assigned based on the decreased motion, and increased pain, weakness, incoordination, and fatigability noted on the examination.  The Veteran's symptoms are contemplated by the 40 percent rating assigned herein.  Moreover, in Johnston v. Brown, 10 Vet. App. 80 (1997), the Court indicated that where, as here, the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, 38 C.F.R. §§ 4.40 and 4.45 are not for application.  See id. at 84-85 (although the Secretary suggested remand because of the Board's failure to consider functional loss due to pain, remand was not appropriate because higher schedular rating required ankylosis).

The Veteran's lay statements and testimony have been considered in this decision.  As indicated above, these statements do not warrant a higher rating when considered with the other evidence of record.  Thus, entitlement to an increased rating greater than 40 percent for degenerative disk disease of the lumbar spine effective May 9, 2017 is not warranted.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.






ORDER

Entitlement to an initial rating of 40 percent, but no higher, for service-connected degenerative disk disease of the lumbar spine, is granted, prior to May 9, 2017, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a rating higher than 40 percent from May 9, 2017 for service-connected degenerative disk disease of the lumbar spine is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


